DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, KRISHNAMOORTHY et al (US PGPub 2018/0372634) teaches an optical detection instrument of particles in a fluid, comprising a platform embedding particles and having a sensor surface arranged to receive a fluid, and a reader. The reader comprises: a light emitter and a light detector. The platform comprises: a base part extending from and below the sensor surface; and optionally a cover positioned on the base part. The base part and/or the cover may be configured to define microfluidic components therebetween, such as a detection chamber, microchannels, other chambers and structures, etc. (see abstract). Specifically, KRISHNAMOORTHY et al teaches an FTIR system 1, comprising a platform 300 embedding particles 400 and having a sensor surface 350, arranged to receive a fluid 200, and a reader 100. The platform 300 and the reader 100 are arranged to closely operate one to the other such that the reader 100 can send light to and receive light from the sensor surface 350 of the platform 300 (see [0031]). The base part 310 and/or the cover 320 may be configured to define microfluidic components between them, such as a detection chamber 330, microchannels, other chambers and structures, etc. to process the fluid 
However, KRISHNAMOORTHY et al neither teaches nor fairly suggests a microchannel channel structure which further comprises a microfluidic detecting structure which includes a microfluidic channel structure including an optical film layer between the support portion and the foundation portion, wherein the optical film layer comprises an optical signal transmission region and an optical signal shielding region, and wherein an orthographic projection of the optical signal transmission region on the support portion falls within orthographic projections of side faces of the first foundation and the second foundation on the support portion, so that an excitation signal passes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797